                                                          U.S. DISTRICT COURT
                                                    NORTllllRN DISTRICT OF TEXAS
                                                               FILED
                 IN THE UNITED STATES DISTRICT C URT
                                                            MAY 2 8 2019
                      NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION
                                                       CLERK, U.S. DISTRICT COURT
                                                         lly_ _ _ _ _ __
AMBULATORY SERVICES OF PUERTO     §
                                                                 Dqm1y
RICO, LLC, ON ITS BEHALF AND      §
DERIVATIVELY ON BEHALF OF         §
SNG NARANJITO, LLC, ET AL.,       §
                                  §
           Plaintiffs,            §
                                  §
vs.                               §   NO. 4:18-CV-916-A
                                  §
SANKAR NEPHROLOGY GROUP, LLC,     §
ET AL.,                           §
                                  §
           Defendants.            §


                          MEMORANDUM OPINION
                                  and
                                 ORDER

      Before the court for consideration and decision is the

motion of plaintiffs, Carlos R. Rivera ("Rivera"), Ambulatory

Services of Puerto Rico, LLC ("ASPR"), and SNG Naranjito, LLC

("Naranjito")    (collectively "plaintiffs"), to disqualify counsel

for defendants Sankar Nephrology Group, LLC ("SNG"), Renal

Physicians of North Texas LLC ("Renal Physicians"), and PPG

Heal th P.A.   ("PPG") from representing any of the defendants in

this action.    The court has concluded that it should withhold a

ruling on plaintiffs' motion, as well as the pending motions to

dismiss, until after the hearing now scheduled for June 12, 2019,

has been conducted.
                                                   I.

                             Nature of Plaintiffs' Claims

        Once the underbrush is cleared away, the heart of

plaintiffs' main complaints are that SNG, at the behest of

defendants Ponniah S. Sankarapandian, a/k/a Ponniah Sankar

("Ponniah Sankar"), and Balamurugan P. Sankarapandian, a/k/a Bala

Sankar ("Bala Sankar") (collectively, "the Sankars"),                                (1) secretly

and fraudulently borrowed against Naranjito's assets $3,700,000

for the purchase from Rivera of a sixty percent interest in

Naranjito and (2) caused the mishandling and misappropriation of

$7 million realized from the sale of Naranjito's assets to

Fresenius Medical Care ("Fresenius") in February 2016. 1                                  At the

time of the sale, Naranjito was jointly owned by ASPR and SNG.

The second of those two complaints received the most attention in

the allegations of the amended complaint.

        The first of the two, which is the basis of Count I of the

complaint, arises from a transaction in early 2014 when ASPR,

acting through Rivera, and SNG, acting through the Sankars,

entered into an arrangement for joint ownership of Naranjito.                                        In

connection with that transaction ASPR and SNG executed a



         'The offer to purchase the assets ofNaranjito for $7 million was actually made by Bio-Medical
Application of Pue1to Rico, Inc., which was a pa1t of an international conglomerate operating under the
name "Fresenius Medical Care," doc. 32 at 25,, 100; however, the actual agreement to sell the assets of
Naranj ito was entered into with Fresenius Medical Care, id., ii, I 00-01.

                                                   2
Membership Contribution Agreement                     ("MCA") that prohibited future

financing or the encumbrance of Naranjito's assets without joint

approval of ASPR and SNG.                 Plaintiffs alleged that SNG violated

the MCA by encumbering assets of Naranjito to obtain funds to use

for funding of SNG's purchase of an interest in Naranjito, in a

way that did not benefit ASPR but, instead, caused ASPR to suffer

damages.       This alleged violation forms the basis of Count I of

the complaint.           Doc. 36 at 39, , , 170 & 171. 2

       Another agreement ASPR and SNG entered into when Naranjito

was formed was a Limited Liability Operating Agreement for

Naranjito (the "Operating Agreement").                        Count II complains that

the Sankars and SNG breached the Operating Agreement in a number

of respects, including causing an inappropriate distribution for

the benefit of SNG and the Sankars of the funds realized from

defendant Branch Banking and Trust Company ("BB&T") of the

$3,700,000 loan they obtained from BB&T to fund SNG's purchase of

an interest in Naranjito in violation of the Operating Agreement

as well as in violation of the MCA.                       Id. at 39-41, , , 175-178.

       Interwoven into other Counts of the amended complaint are

further complaints about the $3,700,000 loan and the disposition

of the $7 million received from the sale of Naranjito's assets.




        'The "Doe._" references are to the numbers assigned to the referenced items on the docket in
this Case No. 4:18-CV-916-A.

                                                  3
        Count III is based on a claim of breach by SNG of an

agreement SNG and ASPR executed for the sale of the assets of

Naranj ito to Fresenius (the "Member Sale Agreement" or "MSA") .

The MSA set forth the understanding of the parties relative to

disposition of the sale proceeds from the sale of Naranjito to

Fresenius.     According to plaintiffs, ASPR was to receive no less

than $2,800,000 from that sale and, in addition, was entitled to

forty percent of the $76,000 received for Naranjito's inventory.

SNG allegedly violated the Member Sale Agreement by preventing

payment to ASPR of its share of the proceeds, causing the

purchaser, instead, to pay the proceeds to BB&T, rendering the

proceeds inaccessible to ASPR.     In the process, SNG failed to pay

ASPR its forty percent share of the sale's proceeds.

        Count IV alleged breach of fiduciary duty against the

Sankars and SNG based on the conduct of SNG and the Sankars in

obtaining the $3,700,000 loan from BB&T for their personal

benefit--for using Naranjito's assets and profits for personal

gain.

        Count v is a breach of contract claim against defendants

Renal Physicians and PPG.     The MSA required Renal Physicians and

PPG to provide certain business and administrative management

services to Naranjito.     Plaintiffs alleged that SNG breached the

MSA by, among other things, failing to provide the services Renal


                                   4
Physicians and PPG were responsible for, and for allowing Renal

Physicians and PPG to overbill Naranjito for their services for

the period after ASPR took over the commercial billing and

collections.

     Count VI is a civil RICO count against Ponniah Sankar and

SNG based on their conduct in obtaining the lending arrangement

with BB&T to fraudulently acquire an equity interest in

Naranjito, as previously mentioned, and other SNG dialysis

clinics, and to fund the operation of the clinics in a manner

that diverted profits away from Naranjito and other clinics for

the benefit of the Sankars, SNG, and other Sankar-affiliated

businesses, to the damage of ASPR.

     Count VII again is described as a civil RICO count against

Ponniah Sankar and SNG, this one based on their conduct and

activities in acquiring and maintaining a controlling interest in

what was known as "SNG Dialysis Clinics," including Naranjito.

This allegation appears again to be related to the acquisition by

Ponniah Sankar and SNG of the $3,700,000 loan from BB&T

previously mentioned.

     Count VIII is another civil RICO claim against Ponniah

Sankar and SNG, this time based on the relationship between those

defendants and SNG Dialysis, again growing out of the transaction

that resulted in the $3,700,000 BB&T loan as well as other


                                5
allegedly unlawful loans, and related transactions, that were

made or conducted despite having never obtained ASPR's approval

for the loans, the proceeds of none of which were used to benefit

ASPR or Naranjito, but were for the sole benefit and personal use

of Ponniah Sankar and SNG.

       Count IX alleged against all defendants a conspiracy to

violate civil RICO.      This count alleged that defendants Bala

Sankar, Renal Physicians, and PPG joined with Ponniah Sankar and

SNG in a conspiracy to commit acts in violation of 18     u.s.c.
§   1962(a) -(c).   The respects in which that happened appear to be

the same conduct previously alleged against the parties in the

earlier civil RICO counts.

       Count X is an unjust enrichment count against BB&T and SNG

related to the funds received from the sale of Naranjito.      This

count essentially restates in different words the same complaints

made by plaintiffs relative to alleged inappropriate disbursement

of the $7 million received from Fresenius when it purchased

Naranjito's assets.

       Count XI is a fraud count against Ponniah Sankar and SNG

related to the obtaining from BB&T of the previously discussed

$3,700,000 loan that was used by SNG to purchase an interest in

the assets of Naranjito.




                                    6
     Count XII is a civil conspiracy claim against all

defendants.   At the outset of allegations under this count, the

allegation is made that "[t]his is an action for damages arising

from a civil conspiracy by the Defendants to defraud ASPR through

Defendants' acts of promoting and perpetuating Ponniah Sankar's

and SNG's self-dealing and disloyalty." Doc. 36 at 57, '       270.

     Count XIII is a conversion count against BB&T and SNG.

Plaintiffs describe this count as "an action for damages arising

from SNG's and BB&T's conversion of property rightfully owned by

ASPR as minority owner of Naranjito.''     Id. at 58, '276.     The

complaint in this count relates to the handling by BB&T and SNG

of the proceeds from the $7 million sale of the assets of

Naranjito to Fresenius.

     Count XIV is an equitable accounting claim against SNG by

which ASPR seeks an accounting of the financing of Naranjito due

to SNG's fraudulent activities and corporate misconduct

orchestrated by its controlling member, Ponniah Sankar, as

described in the amended complaint.      Id. at 59, '   283.

     Count XV asserted a breach of duty of good faith and fair

dealing claim against BB&T.   It is based on allegations that BB&T

owed Naranjito a duty of good faith and fair dealing in

connection with the financial services provided to Naranjito, and




                                 7
that BB&T violated that duty as to various transactions that are

described in the amended complaint.        Id. at 60, , , 287-288.

     Count XVI asserts an aiding and abetting breach of fiduciary

duty claim against BB&T.    This count is based on an allegation

that BB&T aided and abetted the Sankars and SNG in their

violations of fiduciary duties owed to ASPR and Naranjito.           Id.

at 61, , , 291-292.   Those alleged breaches of fiduciary duty

apparently pertain to various transactions that were earlier

described in the amended complaint.

     Count XVII alleged violation of the Texas Deceptive Trade

Practices Act against BB&T.    Plaintiffs alleged that ASPR and

Naranjito were consumers within the meaning of the Texas

Deceptive Trade Practices-Consumer Protection Act and that the

bank engaged in false, misleading, and deceptive acts, practices,

and/or omissions with respect to the provision of financial

services to Naranjito and ASPR, again referring to the various

transactions in which BB&T were involved that previously had been

described in the amended complaint.        Id. at 61-62, , , 295-296.

                                  II.

               Mentions in the Amended Complaint of
                 Cantey Hanger and Its Attorneys

     There was no mention of Cantey Hanger or any of the Cantey

Hanger attorneys in the original complaint by which this action

was initiated in November 2018.        Doc. 1.   As what might be viewed

                                   8
to be a prelude to the late decision of the plaintiffs to seek

disqualification of Cantey Hanger and its attorneys from

representing any defendant in this action, plaintiffs mentioned

in the amended complaint fourteen times the involvement of Cantey

Hanger and its attorneys in various transactions about which

plaintiff complains.

     Those mentions include the following allegations:

          (1)    Naranjito hired Cantey Hanger to assist in the

     sale of Naranjito to Fresenius, and throughout the

     transaction lawyers from Cantey Hanger were in contact with

     Rivera regarding various aspects of the transaction and its

     impacts on Naranjito and Naranjito's members.    Doc. 36 at

     26, ,, 102-03.

          (2)    Plaintiffs alleged that at no time during that

     transaction did Cantey Hanger, ostensibly representing

     Naranjito, disclose to Naranjito's minority member, ASPR,

     the $3,700,000 loan that allegedly was improperly made by

     SNG, at the behest of the Sankars, despite the significant

     impact that the loan would have on ASPR's distribution from

     the sale.    Id. at 26, , 105.

          (3)    SNG used its relationship with Cantey Hanger to

     further marginalize ASPR to the benefit of SNG and the

     Sankars.    Id. at 29, , 123.

                                     9
       (4)     Cantey Hanger, ostensibly Naranjito's attorneys,

began to actively support attorneys litigating against ASPR

and Rivera in Puerto Rico litigation, holding regular

conference calls and passing along information obtained from

ASPR and Rivera as part of Cantey Hanger's representation of

Naranj i to.     Id.

       (5)     The Cantey Hanger attorneys represented SNG, and

later the Sankars, in an arbitration proceeding between

those parties before the American Health Lawyer's

Association Dispute Resolution Service ("AHLA").       Id. at 30,

,   125.

       (6)     On behalf of SNG and the Sankars, Cantey Hanger

began to "interface directly" with attorneys for Bio-Medical

and BB&T regarding the claims of ASPR to a part of the sale

proceeds, and "[t)ogether, the attorneys for Cantey Hanger,

Bio-Medical, and BB&T united to cut ASPR out of the sale

process, regularly communicating to coordinate a strategy

designed to withhold information from ASPR and complete the

sale regardless of its impact on ASPR."       Id., , 128.

       (7)     Cantey Hanger, while representing Naranjito in the

sale to Fresenius, negotiated an indemnification agreement

on behalf of SNG by which SNG agreed to indemnify the

purchaser for any demands of litigation pending at the time

                               10
        of the closing, and Cantey Hanger was the recipient of all

        notices and communication related to the indemnification

        agreement.         Id., , 129.

                (8)    The Sankars paid their attorneys at Cantey Hanger

        over $50,000 from accounts opened at BB&T for the benefit of

        San Miguel, without authorization from Rivera, even though

        Cantey Hanger has never done legal work for San Miguel.                                  Id.

       at 34, ,       149. 3

                                                III.

                      Plaintiffs' Unusual Method of Raising
                          Its Claim of Disgualif ication

       The court first became aware of plaintiffs' contention that

Cantey Hanger and its attorneys were disqualified from

representing a defendant or defendants in this action by the

receipt by the court on April 2, 2019, of a document titled

"Plaintiffs' Motion for a Rule 16 Status Conference."                                 Doc. 54.

In that document, plaintiffs alleged that they learned for the

first time, from document production discovery that was conducted

in an arbitration demanded by SNG through the ARLA against ASPR

and Rivera related to Naranjito, that attorneys with Cantey

Hanger, who were representing Naranjito in the sale of




       'San Miguel is the name of the company through which Rivera owned his interest in Naranjito.
Doc. 36 at 6, ~ 22.

                                                 11
Naranjito's assets to Fresenius, were the same Cantey Hanger

attorneys   (Brian Newby ("Newby"), Scott Fredricks, and David

Speed ("Speed")) who were simultaneously representing SNG and the

Sankars in matters directly adverse to ASPR and Rivera.       As far

as ASPR and Rivera were aware, the Cantey Hanger attorneys'

representation was limited to representing Naranjito with respect

to the asset sale to Fresenius, and they were surprised to learn

that during that period those attorneys were actively assisting

SNG with plans to remove ASPR from the joint venture and litigate

claims against ASPR and Rivera in Puerto Rico state court

proceedings.    Neither Rivera nor ASPR had knowledge of that dual

representation, nor did either of them consent to the conflict of

interest the Cantey Hanger attorneys suffered by reason of their

conduct.    According to plaintiffs, the unauthorized dual

representation provided by the Cantey Hanger attorneys violated

Texas Disciplinary Rules of Professional Conduct in the following

respects:

     a.     Rule 1.09 as the Cantey Hanger attorneys are
            likely to use Naranjito's confidential information
            to Naranjito's detriment in the instant lawsuit;

     b.     Rule 1.09 as the Cantey Hanger attorneys' prior
            representation of Naranjito is substantially
            related to the current lawsuit; and

     c.     Rule 1.12 as the Cantey Hanger attorneys failed to
            disclose their dual representation of Naranjito
            and SNG to ASPR or Rivera;

                                 12
     d.     Rule 3.08 as several of the Cantey Hanger
            attorneys will likely be called as witnesses in
            this matter to provide testimony to the detriment
            of SNG [.]

Id. at 3,   , 8.

     The movants alleged that because of the conflict presented

by Cantey Hanger's continued involvement in this lawsuit, the

plaintiffs are required to move to disqualify both the individual

attorneys and Cantey Hanger from representing any defendant in

this lawsuit.

     Plaintiffs requested the court to schedule a status

conference to address the possible disqualification of Cantey

Hanger, and to consider a request by Cantey Hanger that the

billing invoices upon which plaintiffs relied in filing their

motion were inadvertently produced as part of the arbitration

document production, and should be returned.

     On April 2, 2019, the court issued an order directing Cantey

Hanger and the individual attorneys named in plaintiffs' motion

to file a response to the contentions of plaintiffs that they

should be disqualified from representing any defendant in this

action, and the court gave them a deadline of April 16, 2019 for

the filing of their response.   Doc. 55.




                                 13
                                                   IV.

                  The Response of the Cantey Hanger Attorneys

        The Cantey Hanger attorneys timely responded to the

directive of the April 2 order by filing a document titled

"Response of Cantey Hanger LLP, Brian Newby, Scott Fredricks, and

David Speed to Claims of Disqualification," together with an

accompanying appendix.                 Docs. 59 & 60.

        The beginning summary explained that the Cantey Hanger

lawyers have been representing SNG in matters directly adverse to

Rivera and ASPR since 2016, a fact known to Rivera since that

date, and that since 2014 SNG has owned sixty percent of

Naranjito.         The summary also contained mention of the fact that

Cantey Hanger and plaintiffs' lead counsel have been representing

the same clients, respectively, against each other in legal

actions      (in arbitration and this federal court)                          for more than two

years, since February 2017. 4

        The summary includes representations that Rivera and ASPR

have repeatedly been requested to provide evidence that

confidential information was obtained from either of them during



        4
          Plaintiffs filed an action in this court (Case No. 4:17-CV-230-A) on March 16, 2017, to compel
the stay of an arbitration, which action was dismissed by stipulation of dismissal without prejudice in
late-May 2017. The parties then proceeded to arbitration, including having a third-paity accounting
performed. The instant action was initiated by plaintiffs following a determination of arbitrability, and
then the parties agreed to present all claims to this comt rather than to have parallel proceedings in
arbitration and this cou1t.

                                                   14
any alleged former representation by the Cantey Hanger attorneys,

and how ASPR or Rivera may have been mistaken or misled as to

Cantey Hanger's role in the sale transaction.   According to the

summary, plaintiffs' counsel failed to provide any responsive

information.

     In the Factual Background section of the response, the

Cantey Hanger attorneys provide the following history:

     ASPR and Rivera, on the one hand, and SNG, on the other,

became business partners in 2014 when SNG acquired a sixty

percent interest in Naranjito and ASPR had a forty percent

interest in Naranjito.   Cantey Hanger did not represent any party

to the transaction.   That business relationship soured in early

2015 with disputes regarding the management of Naranjito.     Those

disputes led Rivera to seek potential buyers of Naranjito and the

ultimate agreement of ASPR and SNG in February 2016 to sell

Naranjito to Fresenius for $7 million.   Cantey Hanger attorneys

did not represent any party to those negotiations.   In April

2016, Cantey Hanger was hired by SNG to advise it with regard to

the contemplated sale of Naranjito to Fresenius; and, Cantey

Hanger lawyers began communicating with Rivera, who was and

remains the sole member of ASPR, about the transaction.     A Cantey

Hanger attorney, Julie Bergkamp ("Bergkamp"), reviewed and

revised drafts of the Asset Purchase Agreement, which she

                                15
provided to her client, which were in turn passed onto Rivera.

Rivera reviewed and revised those drafts, which he shared with

Bergkamp.

     In June 2016, more disputes arose between SNG and

ASPR/Rivera, this time regarding financial discrepancies that SNG

had identified concerning ASPR's collection of billings on behalf

of Naranjito.   On June 14, 2016, SNG and PPG scheduled a call

with Rivera to discuss Naranjito financials,    and they included

Bergkamp on the call invitation.     The next day Rivera responded

asking why they wanted to discuss financials with "your

attorney," and explained that "I can not have a meeting with

SNG's attorneys."   Doc. 59 at 4.    Those disputes between SNG and

ASPR/Rivera continued to heat up, and on July 8, 2016, Puerto

Rico lawyers representing SNG sent Rivera a letter demanding that

ASPR immediately deposit over $1.2 million of Naranjito's funds

into the operational accounts of Naranjito.    Copies of that

demand letter went to SNG officials and its outside counsel,

Bergkamp.

     Notwithstanding that dispute between SNG and ASPR/Rivera, in

July 2016, Bergkamp continued to work on the documents necessary

to close the sale of Naranjito and continued to communicate with

Rivera regarding information he was required to provide.    Rivera

repeated his understanding of Cantey Hanger's representation of

                                16
SNG by confirming by email to Bergkamp that he would provide the

comments "to your client."      Id.

     In August 2016, once it appeared that the transaction would

close soon, the parties began executing the transaction

documents, and on August 11, 2016, a representative of SNG

emailed its signature page directly to the buyer's counsel, and

copied SNG's counsel as well as Rivera on that email.        Rivera

responded by asking buyer's counsel for a completed set of the

documents, and buyer's counsel replied to Rivera that the buyer

was waiting an opinion letter and schedules "from SNG's

attorney."   Id. at 5.     The buyer refused to close until Cantey

Hanger issued a legal opinion letter that the allegations in an

employment case pending in Puerto Rico would not have an impact

on the transaction.      Local counsel that Rivera had hired to

defend Naranjito in that case had not provided the documents to

Cantey Hanger.

     As the financial dispute between SNG and ASPR/Rivera

escalated, SNG's Puerto Rico counsel again wrote Rivera and

demanded that ASPR immediately deposit $500,000 into the

operational account of Naranjito, and Bergkamp was copied on that

letter, as were SNG officials.        A few days later, Rivera emailed

defendant Ponniah Sankar complaining that he did not have a

complete copy of the Asset Purchase Agreement to review, and that

                                      17
Bergkamp had not complied with a so-called "escrow agreement."

Id.   Rivera copied Bergkamp on that email.     Bergkamp responded by

asking to what agreement Rivera was referring.      In the response,

she reminded Rivera of a demand letter he had received in late-

August 2016 from SNG's Puerto Rico counsel, and attached a copy

of that letter to her communication to Rivera.     Rivera responded

that same day by emailing Ponniah Sankar again, apparently

answering Bergkamp's question, saying "I signed the signature

page without the document and escrowed it to your legal

representation."   Id. at 6 (emphasis added).     SNG's in-house

attorney responded to Rivera, and copied Bergkamp, referring to

her as "our outside counsel."     Id.

      On September 8, 2016, SNG filed an action in Puerto Rico

against Rivera and ASPR seeking a provisional remedy or

preliminary injunction under Puerto Rico law.     Cantey Hanger did

not appear on that pleading, but did confer with SNG's Puerto

Rico counsel regarding the proceeding.   The proceeding was

terminated by SNG's Puerto Rico counsel when Rivera could not be

located for service of process.

      In November 2016, the sale of Naranjito to Fresenius still

had not closed due to a variety of business and regulatory

reasons, but was set to close before the end of the year.      On

November 17, 2016, Mr. Diego Loinaz ("Loinaz"), who said he had

                                  18
been retained by ASPR with regard to the sale of Naranjito to

Fresenius, wrote Bergkamp and the lawyers representing Fresenius

in regard to the proposed sale transaction, and he copied Rivera

on that email.   That evening, Bergkamp responded to Loinaz

confirming for him that she represented SNG in the transaction

and identified for him SNG's in-house counsel and its chief

operating officer.    The following morning, Loinaz responded to

Bergkamp, confirming his understanding that SNG was Bergkamp's

client, indeed threatening SNG and the Sankars with liability if

her client were to take certain actions.    On November 21, 2016,

Loinaz confirmed that Bergkamp was counsel to SNG in an email he

wrote to lawyers representing Fresenius, saying,   "[t]his email is

sent with the acquiescence of Ms. Julie Bergkamp and Ms. Maria

Anderson counsel for SNG" and that "the legal representations of

SNG and ASPR are working together to provide you with a response

in connection with facilitating the closing of the APA."      Id. at

7.

     On December 22, 2016, the lawsuit against ASPR/Rivera was

voluntarily dismissed without prejudice, and refiled as an

arbitration proceeding with the AHLA.    Cantey Hanger attorneys

Newby and Speed were counsel of record in that proceeding.

     On December 31, 2016, the sale of Naranjito's assets to

Fresenius closed.    As a condition of that closing, Bergkamp

                                 19
issued an opinion letter as counsel for Naranjito with respect to

the validity of Naranjito and SNG's corporate structure, that

Naranjito had authority to conduct and own the business it was

engaged in, and that there were only three lawsuits pending on

that date against SNG, and one arbitration between SNG and

ASPR/Rivera.

     On February 21, 2 01 7, Carlos Concepcion ("Concepcion")   (lead

counsel for the plaintiffs in the instant action) and Adrian

Nunez, both then of the Jones Day firm,   filed an appearance on

behalf of ASPR and Rivera in the arbitration.

     On March 16, 2017, ASPR filed a lawsuit against SNG in this

court asserting claims for breach of contract and declaratory

judgment, and simultaneously asked this court to stay the

arbitration pending resolution of the lawsuit.    Concepcion was

lead counsel for ASPR in that proceeding.    Cantey Hanger

attorneys Newby and Speed represented SNG.   On May 9, 2017, this

court ordered that the case be stayed pending a determination of

arbitrability, and on May 30, 2017, ASPR and SNG filed a

stipulation of dismissal without prejudice, which led to an order

of dismissal.

     The arbitration progressed with the parties ultimately

reaching agreement as to the claims and parties that were subject

to arbitration and those that were not; and, on August 17, 2018,

                                20
the arbitrators entered a scheduling order setting the

arbitration for final hearing on April 29, 2019.

     On November 12, 2018, plaintiffs filed this lawsuit.      The

claims brought in this lawsuit were ones the parties had agreed

were not subject to arbitration, although involving substantially

the same factual allegations that were pending in the

arbitration.    The parties to the arbitration had signed an

agreement to withdraw from the arbitration and submit any and all

claims to this court.    That led to the agreed joint order of

dismissal that was presented to the arbitration panel, and signed

on January 18, 2019.

     On February 1, 2019, plaintiffs filed an amended complaint

in this action and, on February 11, 2019, Cantey Hanger attorneys

filed a motion to dismiss on behalf of SNG, PPG, and Renal

Physicians,    in response to which plaintiffs filed their Motion

for a Rule 16 Status Conference, in which, as noted above,

plaintiffs asserted for the first time grounds for disqualifying

Cantey Hanger and the Cantey Hanger attorneys.

     One of the grounds of the response by the Cantey Hanger

attorneys to plaintiffs' disqualification contention was that

plaintiffs had by reason of their inaction, considering the

knowledge they long ago acquired of the factual basis of their

asserted grounds for disqualification, waived any challenge to

                                  21
the disqualification of the Cantey Hanger attorneys to appear in

this action.

     The Cantey Hanger attorneys responded under separate

headings to each of the reasons given by plaintiffs in their

Motion for a Rule 16 Status Conference for disqualification.

     If the factual history presented, and the arguments made, in

Cantey Hanger's April 16, 2019 response are accurate, Cantey

Hanger and its lawyers have the best of the argument on the

disqualification issue.   The contents of the responsive document

and its appendix serve to totally undermine the claim of

plaintiffs in their Motion for a Rule 16 Status Conference that

plaintiffs did not learn until the document production in the

arbitration proceeding in October 2018 that the Cantey Hanger

attorneys were representing SNG and the Sankars in matters

directly adverse to ASPR and Rivera.     Doc. 54 at 2, , 4.   Also,

the Cantey Hanger presentations directly refute the assertion in

the Motion for a Rule 16 Status Conference that "[a]s far as ASPR

and Rivera were aware, the Cantey Hanger attorneys'

representation was limited to representing Naranjito with respect

to the asset sale to Fresenius."     Id., , 5.

     As Cantey Hanger notes in its response, plaintiffs seem to

have known since no later than April 2016 that attorneys with

Cantey Hanger were representing SNG and the Sankars in matters

                                22
adverse to ASPR and Rivera.     And, the presentations made by

Cantey Hanger in the responsive documents suggest that there is

no factual basis for disqualification of Cantey Hanger or any of

its attorneys.

        However, the court did not treat the April 2, 2019 Motion

for a Rule 16 Status Conference as a motion for disqualification

of Cantey Hanger and its attorneys.      The court so stated in an

order it issued April 23, 2019.     Doc. 61.   By that order, the

court gave plaintiffs a deadline of April 30, 2019 for the filing

of a motion for disqualification.      They filed such a motion on

April 30, 2019, supported by an appendix.      Docs. 64 & 65.    Cantey

Hanger and its attorneys filed their response to the motion to

disqualify on May 7, 2019, accompanied by an appendix.      Docs. 67

& 68.

                                  v.
                    Plaintiffs' Motion to Disqualify
               Cantey Hanger Attorneys and Cantey Hanger

        The motion to disqualify elaborates on the grounds of the

reasons for disqualification given by plaintiffs in its Motion

for a Rule 16 Status Conference, putting emphasis on plaintiffs'

contention that Cantey Hanger lawyers represented Naranjito

rather than SNG in the sale of Naranjito's assets to Fresenius

and that plaintiffs were surprised in February 2019 to learn that


                                  23
since 2016 Cantey Hanger attorneys had been representing SNG in

legal actions adverse to plaintiffs.     A substantial part of the

text of the motion to disqualify is devoted to statements and

arguments to the effect that Cantey Hanger attorneys

inappropriately engaged in conduct against the interests of

Rivera and ASPR during and after the year 2016, as distinguished

from a discussion of reasons why the representation by those

attorneys of SNG, Renal Physicians, and PPG in this action would

be inappropriate.

                                  VI.

            Response of Cantey Hanger and Its Attorneys
                    to the Motion to Disqualify

     On May 7, 2019, Cantey Hanger and its attorneys filed a

response to plaintiffs' motion to disqualify, supported by an

appendix.   Docs. 67 & 68.

     In the summary of the response, Cantey Hanger described the

foundation of the legal grounds for disqualification asserted by

plaintiffs in their motion, and pointed out the fallacies in each

of them, explaining:

          The legal grounds for disqualification set forth
     in Plaintiffs' Motion to Disqualify is founded upon two
     factual assertions:

            (1)   that Cantey Hanger lawyers represented SNG
                  Naranjito LLC ( "Naranj ito") rather than
                  Sankar Nephrology Group, LLC ("SNG") in the
                  sale of Naranjito's assets to Fresenius; and,

                                  24
          (2)    that Plaintiffs were surprised in February
                 2019 to learn that Cantey Hanger attorneys
                 have been representing SNG in legal actions
                 adverse to Plaintiffs since 2016.

           The first of these claims is not supported by
     objective evidence but mere subjective belief and
     inference. The second is contradicted by direct
     evidence and factual assertions in the Plaintiffs' own
     motion. This response will demonstrate that Cantey
     Hanger did not serve as so-called "deal counsel" to
     Naranjito in the Fresenius transaction but instead
     represented Naranjito for the limited purpose of
     preparing an opinion letter that Plaintiffs' admit was
     "nothing more than a simple list of the pending
     litigation involving Naranjito and its constituent
     members-a document that could have been prepared by any
     experienced attorney in less than an hour." This
     response will also demonstrate that the Plaintiffs (and
     their attorneys) have known that Cantey Hanger
     attorneys have been representing SNG (and others) in
     matters adverse to them since 2016. Indeed, Plaintiffs'
     Motion concedes that they (and their lead counsel in
     this case) have been litigating claims related to
     Naranjito against SNG (represented by Cantey Hanger
     attorneys) since February 2017. Cantey Hanger's
     relationship to the parties is not a new discovery.
     What is new, is Plaintiffs' claim that Cantey Hanger
     should be barred from continuing to represent SNG (and
     others) in the longstanding dispute between them.

Doc. 67 at 1-2   (footnotes omitted).

     The responsive arguments' and appendix' support for the

statements made by the Cantey Hanger attorneys in their summary

cause the court to be persuaded of the accuracy of the summary.

As the attorneys for SNG, the Cantey Hanger attorneys would be

expected to involve themselves significantly on behalf of their

client in matters pertaining to the sale of Naranjito.    The court



                                 25
is not particularly impressed with the fact the billing records

of Cantey Hanger frequently refer to matters pertaining to the

sale of Naranjito as descriptive of work done on behalf of SNG,

the sixty percent owner of Naranjito.

     In the reply plaintiffs filed May 22, 2019, plaintiffs put

emphasis on contents of Cantey Hanger's billing records showing

that it performed work that had the appearance of being performed

for Naranjito.   Again, the problem defendants have with that

argument is that as the attorneys for the sixty percent owner of

Naranjito, the Cantey Hanger attorneys logically would be

involved on behalf of SNG of doing work that would advance the

interest of an enterprise in which Cantey Hanger's regular client

had a majority ownership interest.

     Plaintiffs have indicated from time to time in their

disqualification filings that there is a potential that the

Cantey Hanger attorneys will be in violation of Rule 3.08 (lawyer

as witness) of the Texas Disciplinary Rules of Professional

Conduct because of the conduct of the attorneys or knowledge

acquired by the attorneys related to transactions about which

plaintiffs are complaining in this action.   However, plaintiffs

have not provided specificity as to what knowledge a Cantey

Hanger attorney has that would require him or her to be a witness

in this action adverse to SNG or one of Cantey Hanger's other

                                26
clients.     Rule 3.08 could present some problems if, in fact, one

or more of the Cantey Hanger attorneys has knowledge that would

require, or justify, the attorney or attorneys to be called, or

to take the stand, to provide testimony at trial.     Rule 3.08

seems to contemplate that the giving by a lawyer of testimony

adverse to his client would not violate the Rule if the client

consents after full disclosure.     See Rule 3.08(b) & (c) &

Comment. 3.

     The court concludes that before the court rules on

plaintiffs' motion to disqualify or the pending motions to

dismiss, the court should complete the hearing that is now

scheduled for June 12, 2019, so that each side will be afforded

an opportunity to create an evidentiary record in support of its

positions on the disqualification issues.     Therefore, ruling on

such motions shall be withheld until after the hearing has been

completed.

     SIGNED May 28, 2019.




                            (
                                  27
